UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                  April 27, 2006

                                      Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 03-2523

UNITED STATES OF AMERICA,                    Appeals from the United States
    Plaintiff-Appellee,                      District Court for the Northern
                                             District of Illinois, Eastern Division
      v.
                                             No. 01 CR 891
DANIEL RODRIGUEZ,
    Defendant-Appellant.                     Charles R. Norgle, Sr.
                                             Judge.


                                    ORDER

       After we ordered a limited remand, see United States v. Booker, 543 U.S. 220
(205); United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2003), the district
judge informed us that he would have imposed the same sentence on Daniel
Rodriguez had he known the sentencing guidelines were advisory. Because that
sentence was within the properly calculated guidelines range, it was presumptively
reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
Rodriguez filed no response to rebut that presumption and our independent review
uncovers nothing to suggest unreasonableness, therefore the judgment is
AFFIRMED.